1    Stanley Goff, Bar No. 289564
     15 Boardman Place Suite 2
2
     San Francisco, CA 94103
3    Telephone: (415) 571-9570
     Email: scraiggoff@aol.com
4
     Attorney for Plaintiff Michelle Burke
5

6                                  UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
7

8

9     MICHELLE BURKE,                                    No: 2:18-cv-01578-WBS CKD P

10               Plaintiff,
                                                                       ORDER
11
      vs.
12

13    DR. MICHELE DITOMAS, et al.,
14                Defendant.
15

16          Plaintiff has filed a Notice of Substitution of Counsel.
17
            Accordingly, IT IS HEREBY ORDERED that:
18
            1.   The substitution of counsel is approved;
19
            2.    Plaintiff is sua sponte granted 30 days from the date of this order in which file an
20
                 amended complaint.
21
            3. No further extensions of time shall be granted. Failure to file an amended complaint
22             within the time permitted will result in a recommendation that this case be dismissed
               without prejudice.
23

24   Dated: June 21, 2019
25                                                     _____________________________________
                                                       CAROLYN K. DELANEY
26                                                     UNITED STATES MAGISTRATE JUDGE
27

28
